DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because a "tangible computer readable storage medium" is defined in the specification to include "any tangible medium that is capable of storing, encoding or carrying a set of instructions for execution by a processor or that cause a system to perform any one or more of the methods or operations disclosed herein. As used herein, the term “computer readable medium” is expressly defined to include any type of computer readable storage device and/or storage disk and to exclude propagating signals" (Specification [0063]). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C 101 as covering non-statutory subject matter. The claims, as defined in the specification, cover both non-statutory subject matter and statutory subject matter. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al. (US Pub. 2013/0300740), hereinafter Snyder, in view of Kumar et al. (US Pub. 2015/0006360), hereinafter Kumar, and further in view of Kaiser et al. (2015/0015582), hereinafter Kaiser.
Regarding claim 1, Snyder discloses an apparatus comprising: a viewpoint determiner to determine a viewpoint location of a viewpoint corresponding to a viewing device, the viewpoint location being in a reference frame of a three-dimensional model (Abstract: Based on the 3D model, the height map, the color map, and the material classification, haptic responses are generated on a haptic device. In another aspect, a 3D user interface (UI) data model comprising model definitions is derived from the 3D models; Paragraph [0152]: application 468 receives inputs from a user or from another source to modify or set the values of variables that are associated with the objects, also called models. The scene 470 includes different instances of the models or objects. For example, a scene can be of a street, lined with buildings on the side, and cars positioned on the street. The area of the scene that is viewed, as well as from what perspective, is determined by the "camera" 490. The camera 490 represents the location and perspective from the user's point of view…scene management configuration 466 also includes a model definition 472, which is connected to both the scene 470 and the user application 468. The model definitions 472 define attributes of a model or object as well as include variables that modify certain characteristics or behaviors of the object. The user application 468 uses the model definitions 472 to create instances 486, 488 of the model definition 472, whereby the instances 486, 488 of the model or object are placed within the scene); a visible shard determiner to determine a visible shard set of the three-dimensional model based on the viewpoint location (Paragraph [0072]: block 140, a shell surface of the extracted object is generated. The shell surface comprises is a dense polygon representation (e.g. comprises many polygons). The shell surface can, for example, be generated by applying Delaunay's triangulation algorithm. Other known methods for generating wire frames or 3D models are also applicable. At block 142, the number of polygons of the shell surface is reduced. The methods and tools for polygon reduction in the area of 3D modelling and computer aided design are known and can be used herein. It can be appreciated that polygonization (e.g. surface calculation of polygon meshes) are known. For example, an algorithm such as Marching Cubes may be used to create a polygonal representation of surfaces). 
Snyder does not explicitly disclose a tile compositor to generate a two-dimensional image associated with the reference frame of the determined viewpoint location of the three-dimensional model, wherein: the generated two-dimensional image is based on the visible shard set of the three-dimensional model, and the three-dimensional model existed prior to the generation of the two-dimensional image. 
However, Kumar teaches viewpoints from 3D models (Paragraph [0067]), further comprising a tile compositor to generate a two-dimensional image associated with the reference  3D model is created by developing a mathematical representation of any three-dimensional surface of object. The product is called a 3D model. The 3D model may be displayed as a two-dimensional image through a process called 3D rendering). Kumar teaches that this will allow for viewing any three-dimensional surface of object (Paragraphs [0138]-[0141]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Snyder with the features of a tile compositor to generate a two-dimensional image associated with the reference frame of the determined viewpoint location of the three-dimensional model, wherein: the generated two-dimensional image is based on the visible shard set of the three-dimensional model as taught by Kumar so as to allow for viewing three-dimensional surfaces of the model as presented by Kumar.
	Further Kaiser teaches processing of mesh models from three dimensional image data (Paragraphs [0008]-[0010]), further comprising wherein the three-dimensional model existed prior to the generation of the two-dimensional image (Figs. 4-7; Paragraphs [0008]: generating a plurality of mesh models from the three dimensional image data, wherein the plurality of mesh models comprise a first mesh model having a first attenuation coefficient and a second mesh model having a second attenuation coefficient, rendering the first mesh model and the second mesh model with a projection geometry of the two dimensional image to obtain a resultant image, iteratively comparing the resultant image with the two dimensional image using a similarity measure, and registering the two dimensional image with the resultant image; Paragraphs [0050]-[0052]: FIG. 5 illustrates a resultant image 110 obtained using mesh based rendering. The resultant image is a DRR of the TEE probe generated from the first mesh model and the second mesh model after rendering…FIG. 6 illustrates a vertical gradient image 120 of the resultant image 110 of FIG. 5 and FIG. 7 illustrates a horizontal gradient image 130 of the resultant image 110 of FIG. 5…exemplary method and system as disclosed hereinabove has a significantly less implementation time of about 1.0 millisecond for the generation of DRR images and calculating the similarity measure. The method provides a rendered DRR image and calculates the similarity between the DRR and the X-ray image with less runtime than the presently existing methods. Additionally, the present method and system provides flexibility le to be used with any optimization method in the 2D-3D registration pipeline to finally compute a fusion of the images). Kaiser teaches that this will assist in accelerating the 2D-3D modelling (Paragraph [0007]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Snyder, in view of Kumar with the features of wherein the three-dimensional model existed prior to the generation of the two-dimensional image as taught by Kaiser so as to accelerate 2D-3D modelling as presented by Kaiser.	
Regarding claim 2, Snyder, in view of Kumar, and further in view of Kaiser teaches the apparatus of claim 1, Kumar discloses wherein the visible shard determiner looks up the viewpoint location in a database, the visible shard set being associated with the viewpoint location in the database (Paragraph [0158]: payment processing system 140 shifts or rotates the 3D model to obtain perspectives of the 3D model that match the perspectives of the images from the database. The payment processing system 140 compares the images to the varying perspectives of the 3D model).
Regarding claim 3, Snyder, in view of Kumar, and further in view of Kaiser teaches the apparatus of claim 1, Snyder discloses wherein the tile generator retrieves the visible shard set from a database (Paragraph [0112]: Continuing with FIG. 12, the computing device 258 (if separate from computing device 20, although not necessarily) includes a receiver and transmitter 262 for receiving data from the other computing device 20. The receiver and transmitter 262 or transceiver is typical, for example, in mobile devices. The received data comes from the database 250 and generally includes processed 3D models and associated UI data. This data is combined with input data from the input device(s) 264, by the 3D UI software engine 266. The 3D UI software engine 266 then determines the appropriate visual response or haptic response, or both, for the interface. The interface feedback is then processed by the 3D graphics processing unit (GPU) 268, which, if necessary, modifies the displayed images 288 shown on the computing device's display).
Regarding claim 4, Snyder, in view of Kumar, and further in view of Kaiser teaches the apparatus of claim 1, Snyder discloses wherein the visible shard determiner communicates the visible shard set to the tile generator (Paragraph [0050]: a computing device 20 includes a processor 22 and memory 24. The memory 24 communicates with the processor 22 to process data. It can be appreciated that various types of computer configurations (e.g. networked servers, standalone computers, cloud computing, etc.) are applicable to the principles described herein. The data having spatial coordinates 26 and various software 28 reside in the memory 24. A display device 18 may also be in communication with the processor 22 to display 2D or 3D images based on the data having spatial coordinates; Paragraph [0072]: block 140, a shell surface of the extracted object is generated. The shell surface comprises is a dense polygon representation (e.g. comprises many polygons). The shell surface can, for example, be generated by applying Delaunay's triangulation algorithm. Other known methods for generating wire frames or 3D models are also applicable. At block 142, the number of polygons of the shell surface is reduced. The methods and tools for polygon reduction in the area of 3D modelling and computer aided design are known and can be used herein. It can be appreciated that polygonization (e.g. surface calculation of polygon meshes) are known. For example, an algorithm such as Marching Cubes may be used to create a polygonal representation of surfaces; Paragraph [0112]: the computing device 258 (if separate from computing device 20, although not necessarily) includes a receiver and transmitter 262 for receiving data from the other computing device 20. The receiver and transmitter 262 or transceiver is typical, for example, in mobile devices. The received data comes from the database 250 and generally includes processed 3D models and associated UI data. This data is combined with input data from the input device(s) 264, by the 3D UI software engine).
Regarding claim 5, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the processor, which is disclosed by Snyder, Fig. 2 and Paragraph [0050]: Turning to FIG. 2, a computing device 20 includes a processor 22 and memory 24. The memory 24 communicates with the processor 22 to process data. It can be appreciated that various types of computer configurations (e.g. networked servers, standalone computers, cloud computing, etc.) are applicable to the principles described herein. The data having spatial coordinates 26 and various software 28 reside in the memory 24. A display device 18 may also be in communication with the processor 22 to display 2D or 3D images based on the data having spatial coordinates); thus they are rejected on similar grounds.
Regarding claim 6, the limitations of this claim substantially correspond to the limitations of claim 2; thus they are rejected on similar grounds.
Regarding claim 7, the limitations of this claim substantially correspond to the limitations of claim 3; thus they are rejected on similar grounds.
Regarding claim 8, Snyder, in view of Kumar, and further in view of Kaiser teaches the method of claim 5, Snyder discloses further comprising assigning individual shards of the visible shard set (Paragraph [0068]: FIG. 5(e), for each pixel in the image 118, the closest data point from the point cloud 100 is identified. For example, for pixel 122, the closest data point is point 124. Turning to FIG. 5(f), an elevation view 126 of the polygon 114 is shown. As discussed above, pixels represent portions of the polygons. The pixel 122 represents a portion of the polygon 114. The height of the closest data point 124, as measured from above the location of the pixel 122 on the surface of the polygon 114, is determined; Paragraph [0139]: the triangles are calculated to ensure all vertexes are within the boundaries defined by the clipping planes. The clipping planes are used as inputs to the math that achieves these "bounded" triangles. It is noted that the triangles drawn a single time, that is, after the clipping planes have been applied. The bounded triangles, for at least the portion of the object 418 within the window 410, are calculated and drawn so that all the vertices are within the window 410. Optionally, although not necessarily, the portion of the object 420 that is outside the window 410 is also processed with a new arrangement of triangles. Only the portion of the object 418 within the window 410 is rendered, whereby the triangles of the portion 418 are rendered).
Regarding claim 9, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the medium and processor, which are disclosed by Snyder, Fig. 2 and Paragraph [0050]: Turning to FIG. 2, a computing device 20 includes a processor 22 and memory 24. The memory 24 communicates with the processor 22 to process data. It can be appreciated that various types of computer configurations (e.g. networked servers, standalone computers, cloud computing, etc.) are applicable to the principles described herein. The data having spatial coordinates 26 and various software 28 reside in the memory 24. A display device 18 may also be in communication with the processor 22 to display 2D or 3D images based on the data having spatial coordinates; Paragraph [0061]: any module or component exemplified herein that executes instructions or operations may include or otherwise have access to computer readable media such as storage media, computer storage media, or data storage devices); thus they are rejected on similar grounds.
Regarding claim 10, the limitations of this claim substantially correspond to the limitations of claim 2; thus they are rejected on similar grounds.
Regarding claim 11, the limitations of this claim substantially correspond to the limitations of claim 3; thus they are rejected on similar grounds.
Regarding claim 12, the limitations of this claim substantially correspond to the limitations of claim 8; thus they are rejected on similar grounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748. The examiner can normally be reached M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613